Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159405                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MICHELE PISCHEA, M.A., LLP, C.A.A.D.C.,                                                              Richard H. Bernstein
            Plaintiff/Counterdefendant-                                                                Elizabeth T. Clement
            Appellant,                                                                                 Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159405
                                                                    COA: 342330
                                                                    Ingham CC: 16-000889-CB
  ASSESSMENT AND RELATIONSHIP
  CENTER, LLC and B. CRAIG SMITH, PH.D.,
            Defendants/Counterplaintiffs-
            Appellees,
  and
  B. CRAIG SMITH AND ASSOCIATES, LTD.,
             Defendant/Counterplaintiff.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 26, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of
  Appeals affirming the dismissal of the plaintiff’s claims against defendant Assessment
  and Relationship Center, LLC for breach of contract and unjust enrichment as a discovery
  sanction. We further VACATE the July 26, 2017 Ingham Circuit Court order providing
  the same, and we REMAND this case to that court for reconsideration of whether
  dismissal is an appropriate sanction under the governing legal standards, including
  consideration of the appropriateness of lesser sanctions and other factors. See Duray Dev
  LLC v Perrin, 288 Mich. App. 143, 164-166 (2010).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2019
           p1015
                                                                               Clerk